No. 20-1050C
                        (Filed: December 22, 2020)
                        (Re-Filed: January 7, 2021) 1

**************************

PROGRESS FOR BAKERSFIELD
VETERANS LLC,

                            Plaintiff,

v.

THE UNITED STATES,

                            Defendant,

and

SASD DEVELOPMENT GROUP LLC,

                            Intervenor.

**************************

      Elizabeth Newell Jochum, Washington, DC, for plaintiff, with whom
was Zachary D. Prince, Nora K. Brent, Jessica L. Nejberger, and Robert C.
MacKichan, Jr., of counsel.

      Reta E. Bezak, Trial Attorney, United States Department of Justice,
Civil Division, with whom were Jeffrey Bossert Clark, Acting Assistant
Attorney General, Robert E. Kirschman, Jr., Director, and Douglas K.
Mickle, Assistant Director, for defendant. Kathryn M. Downey, U.S.
Department of Veterans Affairs, of counsel.


1
 This opinion was originally issued under seal in order to afford the parties
an opportunity to propose redactions of protected material. Plaintiff filed an
unopposed document with proposed redactions on December 30, 2020 (ECF
No. 61). We thus reissue this opinion with the proposed redactions.
       Patrick T. Rothwell, Esq., Washington, DC, for intervenor. Jonathan
T. Williams, Timothy F. Valley, and Jonathan I. Pomerance of counsel.

                                 OPINION

BRUGGINK, Judge.

        In this pre-award bid protest, Progress for Bakersfield Veterans, LLC.
(“PBV”), alleges that the Department of Veterans Affairs (“VA”) unlawfully
excluded PBV’s three offers from the competitive range and included only
SASD Development Group, LLC’s (“SASD”) offer based on a defective
proposal evaluation that was not in accordance with the solicitation or
Federal Acquisition Regulation (“FAR”) Part 15. Plaintiff also asserts that
the agency showed bias through a preference for SASD’s proposal and that
the award of a 20-year lease under this solicitation would violate the Anti-
Deficiency Act (“ADA”), 38 U.S.C. § 8104. Plaintiff seeks a permanent
injunction requiring the VA to select a new Technical Evaluation Board to
conduct an evaluation of all offers in accordance with the solicitation,
appoint a new Source Selection Official to make a new competitive range
determination and, or alternatively, award determination, and engage in full
and open discussions with all offerors included in the competitive range. The
parties have filed cross-motions for judgment on the administrative record,
which are fully briefed. Also pending are defendant’s and intervenor’s
partial motions to dismiss plaintiff’s Anti-Deficiency Act (“ADA”) and bias
claims for failure to state a claim.

       Oral argument was held on December 8, 2020. Because the VA
properly documented its decision and its analysis was reasonable, we grant
defendant’s and intervenors’ motions for judgment on the administrative
record and deny plaintiff’s motion. Additionally, we grant defendant’s and
intervenor’s partial motions to dismiss regarding plaintiff’s Anti-Deficiency
Act and bias claims because PBV waived these arguments.

                             BACKGROUND

       On December 9, 2019, the VA issued a solicitation for a 20-year lease
of 30,100 square feet of space to be used for a Community Based Outpatient
Clinic providing primary, specialty, and mental health care to veterans in
Bakersfield, California. Plaintiff is the incumbent on the contract, which is
currently being fulfilled at PBV’s existing facility located at 1801 Westwind
Drive.




                                      2
       A. Prior Solicitation

        This solicitation followed a prior solicitation involving the same
competition for an outpatient clinic in Bakersfield, California. In the prior
procurement, PBV submitted two proposals, both of which were excluded
from the competitive range. PBV requested a pre-award and post-award
debriefing, but the VA did not provide a debriefing to PBV until after it
executed a lease with the awardee SASD. PBV then filed a protest at GAO.
Before GAO reached a decision, the VA filed a notice of corrective action
indicating that “because the lease contract [with SASD] d[id] not contain a
termination for convenience clause,” it could take no further action regarding
the lease, but would reimburse PBV its bid and proposal costs as well as its
reasonable costs associated with the protest. Complaint (ECF No. 32 at 5).
Over the objection of PBV, GAO dismissed the protest as academic. PBV
filed a protest with this court on March 4, 2019, seeking to enjoin the award
to SASD. The VA again responded with a notice of corrective action, this
time promising that it would reinstate PBV’s proposals into the competitive
range and engage in discussions with PBV regarding the proposals. That did
not occur, however. Instead of reinstating plaintiff, the VA canceled SASD’s
award and issued the current solicitation to begin a new procurement. The
VA sent a notice of cancellation to SASD, directing it to stop all work.

       B. Current Solicitation

        The current solicitation stated that it would use best value trade off
source selection procedures to award a firm-fixed price lease to the
responsible offeror who represented the best value to the government. The
solicitation allowed offerors to submit multiple bids. Initially, award offers
were due by January 8, 2020, but the deadline was later extended to January
23, 2020.

       Offerors were required to submit two proposal volumes, a technical
proposal and a price proposal. The solicitation provided criteria for
evaluating each factor. The solicitation also provided drawings depicting the
VA’s concept plan for site design, floor plan, and parking. The Technical
Evaluation Board (“TEB”) considered the following technical factors, listed
in descending order of importance: Technical Quality, Offeror’s
Qualifications and Past Performance (“Q&PP”), Operations and
Maintenance Plan (“O&M Plan”), and the Offeror’s Socio-Economic Status.
The solicitation included an adjectival rating scale for evaluation factors
which are defined in the description, including: Superior, Highly Successful,
Successful, Marginal, or Poor.



                                      3
        The Contracting Officer (“CO”) evaluated price proposals by using a
net present value price evaluation. Both price and the technical factors were
given approximately equal weight in determining the best value. The
solicitation stated that the VA intended to award without discussions but
reserved the right to conduct discussions if the CO determined discussions
were necessary. The solicitation also stated that, if the CO was unable to
make an award after evaluating all proposals, then a “competitive range
comprised of all the most highly rated proposals will be established” with
which to conduct discussion. Administrative Record (“AR”) 185.

       C. Evaluation

       The agency received six proposals from four offerors, two of which
were considered nonresponsive and were not evaluated by the TEB. The
remaining offers were submitted by PBV and SASD and were evaluated by
the TEB, composed of members of the procurement team and the Source
Selection Authority (“SSA”). The TEB evaluated and documented the
strengths, deficiencies, weaknesses and risks associated with the evaluation
of each offer.

       PBV submitted three alternative proposals, all in Bakersfield,
California, two of which were offers to renovate its existing clinic at 1801
Westwind Drive (Westwind Offer #1 and Westwind Offer #2). The third,
the [         ] proposal, was an offer for a new clinic. SASD submitted a
single proposal for a new clinic in Bakersfield, California.

      In its initial evaluation, the TEB rated the remaining four offers for
each Technical Proposal evaluation criteria:

 Offeror         Technical     Q&PP              O&M Plan        Socio-
                 Quality                                         Economic
                                                                 Status
 PBV’s           Marginal      Successful        Successful      Neutral
 [           ]
 facility
 PBV’s 1801      Marginal      Marginal          Successful      Neutral
 Westwind
 #1 facility
 PBV’s 1801      Poor          Marginal          Successful      Neutral
 Westwind
 #2 facility
 SASD            Highly        Highly            Successful      Neutral
                 Successful    Successful


                                     4
AR 10211.

        After the TEB’s evaluation, the SSA elected to establish a competitive
range determination of the most highly rated proposals. The SSA
determined, however, that SASD’s offer had the highest rating and that none
of PBV’s three offers were sufficiently highly rated to merit characterization
as among the highest rated. She concluded that the difference between the
proposals meant that only SASD’s offer would be included in the competitive
range. The agency sent three letters to the plaintiff on April 21, 2020,
notifying PBV that none of its offers were “among the most highly rated
proposals considered for inclusion in the competitive range and therefore
your offer[s] ha[ve] been eliminated from further consideration.” AR 10212-
14 (Pre-award Notice of Elimination from the Competitive Range). The VA
sent a letter to SASD on April 24, 2020, requesting a revised proposal from
SASD. Prior to sending the letter to SASD, the agency conducted
discussions with SASD. SASD submitted its revised proposal to the VA on
May 4, 2020.

         D. PBV’s Protests

       PBV filed a protest with GAO on May 1, 2020, protesting the VA’s
decision to remove PBV’s proposals from the competitive range. After
extensive briefing, GAO conducted outcome prediction alternative dispute
resolution advising the parties of the probable outcomes of the issues raised
in PBV’s protest. In response, the VA filed a notice of corrective action and
requested dismissal of the protest from GAO, indicating that it would correct
issues GAO identified as “likely to be sustained” or “litigation risks.” AR
13677-78. The VA’s notice promised to reevaluate offers and issue a new
award decision. GAO dismissed the protest as academic.

         E. The Reevaluation

       The SSA, 2 Ms. Anntwinette Dupree-Hart, and the TEB Chairperson,
Ms. Allyson Lee, reassessed the proposals and assigned new adjectival
ratings to the technical proposals. 3 The reevaluation focused solely on the
four factors of the Technical Proposal evaluation criteria. The TEB

2
    The SSA is also the CO for this solicitation.
3
 The SSA and the TEB Chairperson annotated the previous TEB report with
colored highlights to remove certain weaknesses and deficiencies from their
consideration, as well as upgrade certain other omissions to deficiencies,
weaknesses to significant weaknesses, and assess new adjectival ratings.

                                        5
Chairperson gave SASD the highest ranking among the four proposals
submitted because SASD’s proposal received Highly Successful ratings for
both the Technical Quality and Q&PP factors, “which are the two most
heavily weighted factors.” AR 13715. PBV’s offers received lower rankings
because none of PBV’s offers received better than a Marginal rating under
the Technical Quality and Q&PP factors. All four proposals received a
Successful rating for the O&M Plan factor and a Neutral rating for the Socio-
Economic Status factor, which are the least weighty factors. The TEB
Chairperson’s and SSA’s reevaluation is described in detail below, with the
reevaluation of PBV’s three offers detailed first and the reevaluation of
SASD’s proposal described last.

        PBV’s Westwind #1 proposal once again received a Marginal
Technical Quality rating because the SSA and TEB Chairperson concluded
that the proposal contained several significant weaknesses which were not
readily correctible, including what they viewed as the space plan’s significant
departure from the VA’s concept plan, the building structure’s functional,
programmatic, and spatial relationship issues, and the current design’s
operational problems for managing clinic resources, which would require a
major re-design effort. The Westwind #1 offer’s Q&PP was once again rated
as Marginal because the SSA and TEB Chairperson found that the proposal
had significant weaknesses, as plaintiff’s proposal failed to provide the
required financial statements on the net income or cash flow of PBV’s
current projects, and thus, the VA was unable to assess PBV’s liquid assets,
and its ability to fund the project. Additionally, the SSA and TEB
Chairperson found that PBV’s offer lacked information describing the
offeror’s approach to successfully complete contract requirements. The
Westwind #1 offer’s O&M Plan once again received a Successful rating
although the SSA and TEB Chairperson found that the offeror’s O&M Plan
still contained several weaknesses, as it failed to explain how PBV would
implement and manage its quality assurance plan, failed to provide detail on
how PBV would manage its Operations and Management subcontractor, or
identify who would be on site, and did not state the subcontractor’s
experience level. The Westwind # 1 offer again received a Neutral rating for
Socio-Economic Status.

       PBV’s Westwind #2 proposal again received a Poor Technical Quality
rating because the SSA and TEB Chairperson found that the proposal
contained numerous weaknesses, including a building interior that appeared
to be sterile and not patient-centric and because the floor plan failed to
implement the model required by the solicitation. This proposal again
received a Marginal Q&PP rating because the SSA and TEB Chairperson
found that the proposal still contained deficiencies and weaknesses, as it did


                                      6
not provide financial statements required by the solicitation regarding the net
income or cash flow of PBV’s current project, nor did it provide sufficient
information on how PBV would approach successful completion of the
contract solicitation requirements. The Westwind #2 proposal again received
a Successful O&M Plan rating, as the proposal met the solicitation’s
minimum requirements. However, the SSA and TEB Chairperson found that
the offeror’s O&M Plan still contained weaknesses as it failed to explain how
PBV would implement and manage its quality assurance plan. PBV’s
Westwind #2 proposal again received a Neutral Socio-Economic status
rating.

        PBV’s [           ] proposal once again received a Marginal Technical
Quality rating because the SSA and TEB Chairperson determined that the
proposal contained several significant weaknesses which were not readily
correctable, including parking discrepancies, failure to present detail
regarding its plan for successful contract completion, and failure to explain
a strategy for sequencing the work as the solicitation required. The Q&PP
rating was lowered from Successful to Marginal as the evaluators found that
the [           ] proposal contained deficiencies and a significant weakness
because the proposal failed to provide PBV’s net income, required financial
statements, information on the income and cash flow of PBV’s current
project, and detail on how PBV would approach the successful completion
of solicitation requirements. The O&M Plan again received a Successful
rating as the evaluators found that the proposal met the minimum solicitation
requirements although the SSA and TEB Chairperson found that the offeror’s
O&M Plan contained several weaknesses because it failed to explain how
PBV would implement and manage its quality assurance plan, failed to
provide detail on how PBV would manage its Operations and Management
subcontractor, failed to identify who would be on site, and did not state the
subcontractor’s experience level. PBV’s [            ] proposal again received
a Neutral Socio-Economic Status rating.

       SASD’s proposal again received a Highly Successful Technical
Quality rating as the SSA and TEB Chairperson found that the proposal
exceeded the VA’s evaluation standards by providing a site that appeared
well situated near public transportation, amenities, and highways, had
multiple entrances, excellent traffic flow, clearly distinguished parking for
employees and visitors, a garden, and appealing landscaping. The offer’s
Q&PP rating remained Highly Successful as the evaluators determined that
the offer provided a strong and detailed financial resources plan, information
on SASD’s cash on hand to fund up-front costs, and financial statements.
SASD’s O&M Plan again received a Successful rating because the evaluators
found that the offer provided a strong maintenance plan and exhibited a clear


                                      7
understanding of the VA’s requirements. SASD’s proposal again received a
Neutral Socio-Economic Status rating.

       F. Competitive Range Determination

        After reevaluation, the SSA established a new competitive range. The
SSA once again evaluated all offers and determined “which were the most
highly rated and eligible for inclusion in the competitive range relying on the
merits of each offer.” AR 13718. Each offer’s merits were determined by
(1) the “quality of the technical (non-price) proposal based on the ratings of
each proposal against all evaluation criteria, as defined” by the solicitation;
(2) “the Present Value (PV) analysis of the price proposals as defined in” the
solicitation. AR 13719. 4 The SSA’s competitive range determination was
based upon the TEB Chairperson’s comparison of the four offers’ ratings,
comments, and assessments of weaknesses, significant weaknesses, and
strengths. The new determination, including a weighing of both technical
and price considerations, was documented for the record. The SSA explained
that the competitive range determination would be made based on a
“comparative assessment of proposals against all selection criteria in the
Solicitation.” AR 13723.

              1.   Technical Proposal

      Given that PBV’s offers received Marginal to Poor ratings, the SSA
found that none of PBV’s bids were highly rated enough to be included in
the competitive range. The SSA determined that both of PBV’s Westwind
proposals lacked sufficient information on PBV’s approach for successful
completion of contract requirements and failed to discuss a strategy for
sequencing the work as required by the solicitation. The SSA also found that
PBV’s Westwind #1 & Westwind #2 proposals were riddled with
weaknesses under all three evaluation factors. The SSA determined that
PBV would have to make multiple, substantial revisions to its proposal to be
considered for award.

        Additionally, the SSA found that both of PBV’s Westwind proposals
raised issues that were not readily correctible. The SSA explained that “[to]
be considered readily correctable, the change would be a minor revision,

4
  Although the solicitation required offerors to meet Office of Management
and Budget (“OMB”) standards prior to award by qualifying as an operating
lease, the SSA stated that her determination of the competitive range would
not yet consider whether an offer would score as an operating lease treatment
by OMB Standards.

                                      8
rather than a wholesale redesign of the proposed interior layout or site plan
that would not tax the VA’s time and resources.” AR 13722-23. She
concluded that both of PBV’s Westwind proposals contained significant
departures from the VA’s concept floor plan, as entire departments or
functions were relocated, creating operation problems for management of
clinic resources. The SSA determined that this issue was not readily
correctable because it would require a major re-design effort.

       Lastly, the SSA determined that PBV’s Westwind offers failed to
provide the required financial statements on the annual net income or cash
flow of PBV’s current projects. The SSA found that PBV’s failure to provide
these required financial statements presented an unacceptable risk to the
contract because neither offered the minimum information needed to verify
PBV’s ability to fund the project and its liquid assets. Although both PBV’s
Westwind offer’s O&M Plan met the minimum solicitation requirements by
providing a basic maintenance plan using the solicitation as a template, the
offers failed to explain how PBV would manage and implement PBV’s
quality assurance plan, failed to include information on how plaintiff would
manage its Operations and Management subcontractor, did not identify the
subcontractor that would be on site, and did not describe the subcontractor’s
experience level.

       The SSA also concluded that PBV’s [                 ] offer had several
significant weaknesses that were not readily correctable, including issues
with parking and site circulation. Although she determined that the site was
well situated near amenities and public transportation, provided easy access
to surrounding streets, and was well maintained, she noted that the parking
plan lacked dedicated garage spaces, the garage apparently lacked an
elevator, which was required by the solicitation, the garage was further away
from the Community-Based Outpatient Clinic (“CBOC”), and the site did
not have a clear walking path connecting the CBOC to the garage. The SSA
found that the occupied buildings surrounding the site prohibited correction
of these issues.

        Additionally, the SSA stated that PBV’s [             ] offer lacked
sufficient information on PBV’s approach to successfully complete contract
requirements and did not address its plan to sequence work, and she found
that PBV’s offer failed to provide required financial statements on the
income or cash flow of PBV’s current projects. This lack of information
presented an unacceptable level of risk, she found, as the agency would be
unable to verify PBV’s liquid assets and its ability to fund this project.
Although the SSA determined that the PBV’s O&M Plan met the minimum
solicitation requirements by providing a basic maintenance plan using the


                                      9
solicitation as a template, the SSA found that it failed to explain how PBV
would manage and implement PBV’s quality assurance plan, did not include
information on how plaintiff would manage its Operations and Management
subcontractor, did not identify the subcontractor that would be on site, and
did not describe the subcontractor’s experience level.

        The SSA found that with SASD’s Highly Successful Technical
Quality rating, the technical proposal was conditionally acceptable. The SSA
explained that conditionally acceptable means that even though the proposal
may have deficiencies and weaknesses, the deficiencies and weaknesses do
not limit SASD’s understanding and ability to complete the project
successfully. The SSA found that SASD’s offer presented a building design
with high quality materials and construction, access to daylight, and
incorporating wellness and wayfinding concepts. The SSA determined that
SASD’s proposal also included detailed information about its financial plan,
including information on its cash flow to provide for up-front costs, and
financial statements sufficiently showing SASD’s financial capability. The
SSA found that because the solicitation required evidence of independent
CPA verification and three years of tax returns, SASD’s failure to provide
these documents was considered a readily correctable omission as the SSA
found that this issue was readily correctable. The SSA determined that this
issue was readily correctible because the omitted information “is highly
likely to be available within days upon request, as the documentation should
already exist based on the documentation reviewed.” AR 13724.

             2.    Price Proposal

        The SSA explained that her competitive range determination would
be based on a comparative assessment of all the proposals against the
solicitation requirements. The SSA determined the price rankings of each of
the proposals, and then the SSA made her final competitive range
determination by weighing the technical proposals and the price proposals of
each offer.

       PBV’s Westwind Offer #2 was ranked first out of four offers in terms
of price as it provided the lowest composite annual price among all offers.
SASD’s offer was ranked second out of four offers as it provided the second
lowest composite annual price among all offers. PBV’s Westwind Offer #1
provided the third lowest composite annual price among all offers. PBV’s
[         ] proposal was ranked fourth out of four offers.

      The SSA eliminated PBV’s Westwind Offer #1 from further
consideration because of the combination of the proposal’s Marginal


                                    10
technical rating and its price ranking. It was ranked third for its price, with
a PV of $55.52/sf for 20-year lease and received a Marginal Technical
Quality Rating, demonstrating PBV’s failure to fully meet solicitation
requirements, and the SSA found that the offer contained weaknesses and
significant weaknesses that were not readily correctable. While the SSA
found that the risks presented by a Marginal rating were not as significant as
a Poor rating, the SSA concluded that the Marginal rating still presented a
great risk to the project.

       Although PBV’s Westwind Offer #2 had the lowest price out of all
the offered leases, with a PV of $42.08/sf 20-year lease, it received a Poor
Technical Quality rating, the lowest possible rating, meaning that the
proposal contained uncorrected or uncorrectable deficiencies. The SSA
found that such deficiencies presented an unacceptable, high risk of
unsuccessful performance on the contract. This offer, she found, also
contained significant weaknesses and omissions, showing that the offeror did
not understand the VA’s requirements. The SSA found that this lack of
understanding presented a risk to the project’s cost and schedule, and thus,
she eliminated this proposal from consideration.

       PBV’s [          ] proposal was the most expensive lease offered, with
a PV of $66.56/sf 20-year lease, which is $15.64/sf more than SASD’s offer.
This proposal also contained significant weaknesses and deficiencies that the
SSA found were not readily correctable. The SSA determined that the
proposal’s Marginal Technical Quality rating presented an unacceptable,
high risk of unsuccessful performance on the contract. She thus eliminated
the [        ] proposal from consideration because of its Marginal Technical
Quality rating combined with the fact that it offered the most expensive
proposal.

       SASD’s proposal had the [       ] lowest price offered, which was [ ]
% below the prospectus rental rate. Additionally, the SSA stated that “there
                                   5

is a good chance that the cost/price can be improved to the Government’s
benefit after discussions.” AR 13724. SASD received a Highly Successful
Technical Quality rating, and the SSA found that SASD’s deficiencies were
readily correctable, and thus, did not present risks to successful contract
completion. The SSA again selected SASD as the only proposal in the
competitive range determination because of the combination of SASD’s
price proposal and its Highly Successful Technical Quality rating.


5
  The prospectus rental rate is $88.94/NUSF (2020 escalation) for a 20-year
firm term with a 24-month construction period.

                                      11
            In conclusion, the SSA concluded that all three of PBV’s proposals
     presented risks such that the offers could not be placed in the competitive
     range for further consideration. The SSA determined that the competitive
     range would consist only of SASD’s proposal, which, even though it could
     not be awarded outright, had correctible weaknesses.

            The agency sent plaintiff three letters notifying PBV of the
     elimination of its offers from the competitive range. According to the
     representations of the parties during the oral argument held on December 8,
     2020, the VA has not yet awarded the contract to SASD, and the VA has not
     yet conducted a second round of discussions with SASD. Plaintiff filed its
     complaint here on August 20, 2020.

                                    DISCUSSION

            Plaintiff has many arguments challenging the VA’s reevaluation of
     offers and the procurement itself: (1) the VA acted arbitrarily and
     capriciously when it conducted evaluations; (2) the VA acted unreasonably
     in performing its OMB scoring analysis; (2) the VA unreasonably established
     its competitive range determination; (3) the VA engaged in disparate
     treatment of PBV vis-à-vis SASD; (4) the VA’s reevaluation was
     insufficient; (5) the solicitation violates the Anti-Deficiency Act; (6) the
     VA’s conduct shows bias against PBV.

             Our review is deferential in accordance with the standard set forth in
     the Administrative Procedures Act, 5 U.S.C. § 706, which is to say that we
     review agency action in a procurement for illegality and a lack of rationality.
     Impressa Construzioni Geom. Domenico Garufi v. United States, 238 F.3d
     1324, 1332-33 (Fed. Cir. 2001). So long as the agency’s decision was not
     irrational or otherwise illegal, we will leave it undisturbed.

I.   Defendant’s and Intervenor’s Partial Motion to Dismiss

            Defendant argues that plaintiff’s Anti-Deficiency Act and bias claims
     were waived and thus should be dismissed pursuant to Rule 12(b)(6) for
     failure to state a claim. Intervenor contends that plaintiff’s ADA claim
     should be dismissed under Rule 12(b)(1) for lack of standing, under the
     Doctrine of Laches, or alternatively under Rule 12(b)(6) for failure to state a
     claim. Intervenor also argues that plaintiff’s bias claim should be dismissed
     under Rule 12(b)(1) for lack of standing, or alternatively under the Doctrine
     of Laches. As explained below, we grant defendant’s and intervenor’s partial
     motion to dismiss plaintiff’s ADA and bias claims under Rule 12(b)(6) for

                                           12
failure to state a claim on the grounds of waiver. It is thus unnecessary to
address intervenor’s additional arguments in favor of dismissal.

        PBV alleges that an award of a 20-year lease under this solicitation
would violate the Anti-Deficiency Act, 38 U.S.C. § 8104, because the ADA
requires congressional approval for funding certain federal medical facilities
and the authorizing legislation for this procurement contains a limitation that
the lease should end no later than 2032. Plaintiff argues that the legislation’s
limitation of the lease period prevents the full execution of a 20-year lease,
as award of the lease in 2020, or later, will go several years beyond the
congressional authorization. The government responds that plaintiff has
waived this argument because PBV did not raise this argument prior to
submitting a bid. We agree.

        The solicitation was clear on its face that a 20-year lease was
contemplated. If plaintiff was concerned with the legality of such a contract,
the time to complain was prior to bidding. Not having done so, the issue was
waived. Blue & Gold Fleet, L.P. v. United States, 492 F.3d 1308, 1314 (Fed.
Cir. 2007) (quoting N.C. Div. of Servs. for the Blind v. United States, 53 Fed.
Cl. 147, 165 (2002) (describing “the proper procedure for the offeror to
follow is not to wait to see if it is the successful offeror before deciding
whether to challenge the procurement, but rather to raise the objection in a
timely fashion.”)). The rule in Blue & Gold has been “applied to all situations
in which the protesting party had the opportunity to challenge a solicitation
before the award and failed to do so.” COMINT Sys. Corp. v. United States,
700 F.3d 1377, 1382 (Fed. Cir. 2012). Plaintiff had every opportunity to
raise this argument prior to submitting its bid. It is too late now.

        PBV also claims that this procurement is inherently biased because of
the VA’s decision to cancel the prior procurement instead of following
through with its proposed corrective action. Plaintiff has three allegations
which it claims are evidence of bias. First, plaintiff claims that the VA’s
decision to cancel the 2018 procurement instead of taking corrective action
is evidence of bias. Next, PBV alleges that the agency’s decision to re-issue
the solicitation on December 9, 2019, with a deadline for offerors to respond
by January 8, 2020, gave an advantage to SASD over PBV, as it left little
time for substantial revision. Lastly, PBV claims that the VA committed
procurement violations and engaged in disparate treatment in both its
evaluation and reevaluation of the 2020 procurement. The first two
arguments, however, were available to plaintiff prior to submitting its bid for


                                      13
      competition in this solicitation. Thus, PBV’s failure to raise these arguments
      regarding bias has resulted in waiver of the arguments under Blue & Gold.
      The last argument in support of plaintiff’s bias claim is dealt with on the
      merits below. 6 We grant defendant’s and intervenor’s partial motion to
      dismiss these allegations for failure to state a claim under Rule 12(b)(6).

II.   Injunctive Relief

              We now move to the merits of plaintiff’s request for a permanent
      injunction on the remaining grounds at issue. A party seeking the
      extraordinary remedy of an injunction “bears the burden of proving
      entitlement to relief, central to which are success on the merits and
      irreparable harm.” Red River Serv. Corp. v. United States, 60 Fed. Cl. 532,
      541 (2004) (citing Sofamor Danek, 74 F.3d 1216 at 1219 (Fed. Cir. 1996)).
      When considering whether to grant a permanent injunction, the court must
      consider whether “(1) the plaintiff has succeeded on the merits, (2) the
      plaintiff will suffer irreparable harm if the court withholds injunctive relief,
      (3) the balance of hardships to the respective parties favors the grant of
      injunctive relief, and (4) the public interest is served by a grant of injunctive
      relief.” Centech Grp., Inc. v. United States, 554 F.3d 1029, 1037 (Fed. Cir.
      2009). Although an award of injunctive relief is based on consideration of
      this four-factor test, failure to achieve success on the merits is dispositive.
      See Career Training Concepts, Inc. v. United States, 83 Fed. Cl. 215, 219
      (2008) (“[A] permanent injunction requires actual success on the merits.”).

             A.     Success on the Merits

             PBV advances four challenges to the VA’s reevaluation of offers: (1)
      the VA acted arbitrarily and capriciously when it conducted evaluations; (2)
      the VA unreasonably established its competitive range determination; (3) the
      VA engaged in disparate treatment of PBV vis-à-vis SASD; (4) the VA’s
      reevaluation was insufficient. We find that all four of plaintiff’s challenges
      lack merit. We consider each in turn.

                    1.    The VA acted reasonably when it conducted evaluations
                          in this solicitation

             PBV makes several arguments regarding the VA’s weighing of the
      relative strengths and weaknesses of PBV’s and the intervenor’s offers,

      6
       Even if elements of bias were not waived, we note in the merits discussed
      below that the agency’s reevaluation was reasonable.

                                             14
including the following: (1) the VA arbitrarily and capriciously assessed
weaknesses and failed to assess strengths to PBV’s offers; (2) the VA used
unstated evaluation criteria in its reevaluation; (3) the VA’s evaluation
omitted the required consideration of moving costs; (4) the VA arbitrarily
and capriciously evaluated SASD’s proposal.

                      a. PBV’s Evaluation

        PBV contends that the VA’s evaluation loosely applied rating
definitions to an offer without considering the weaknesses and strengths of
the offer. We find no merit to these allegations. The TEB and SSA
documented the strengths and weaknesses of each offer in a descriptive,
narrative format. The SSA’s reevaluation and new competitive range
determination clearly considered the relative weight of these ratings,
especially of the weaknesses, and determined whether they were easily
correctable or not. The record does not support PBV’s contention that the
VA mechanically applied adjectival ratings, forsaking any meaningful
consideration of the proposals. We find no basis to question the ratings and
subsequent consideration of them.

        PBV also argues that the VA arbitrarily and capriciously assessed
weaknesses and failed to assess strengths to PBV’s offers, including the
following two features: an adjacent space offered in PBV’s Westwind #1
proposal, and the parking garage offered in its [              ] proposal. PBV
contends that the VA acted arbitrarily and capriciously by assessing both a
strength and a significant weakness to the adjacent space in its Westwind #1
proposal. In the Westwind #1 offer, the VA found that the empty space
adjacent to the building could provide a benefit if the right tenant utilized the
space, but the evaluator noted that the VA would have no say as to who will
lease the newly annexed and adjacent space, thus presenting a risk to the VA.
The agency, however, perceived a potential risk and a potential reward in this
aspect of PBV’s proposal. We find no inherent irrationality in recognizing
both for the same feature.

       PBV further argues that the assigned weakness for this location was
not warranted because PBV explained in its proposal that “direct access to
this north swing space will be closed” after the completion of renovations
and “[i]f, but only if the VA agrees, the north swing space could be made
available in the future for occupancy by private organization and volunteer
groups that provide services to veterans.” AR 3208. As defendant correctly


                                       15
points out in its brief, however, PBV did not explicitly promise in its proposal
that the VA would have a role in selecting the organization that would move
into the swing space. Thus, it is not irrational for the SSA to have evaluated
this as a potential risk.

        PBV also argues that the VA failed to recognize the benefits of a
parking garage when it considered PBV’s [              ] offer. In its evaluation,
the agency apparently assumed that PBV’s proposal lacked an elevator in the
garage. Defendant points out that PBV did not make explicit that the garage
had an elevator. Not having made this feature explicit, we find no failure on
the part of the agency in not assigning a strength for the parking garage
elevator. 7 It is reasonable for an agency to rely upon the terms of a proposal.
It is the offeror who “bears the burden of presenting an adequately written
proposal that satisfies the terms of the solicitation . . . and an offeror’s mere
disagreement with an agency's decision does not render that decision
unreasonable.” Poplar Point RBBR, LLC v. United States, 147 Fed. Cl. 201,
223 (2020) (internal citations omitted).

                      b. The VA did not apply unstated evaluation criteria

       The SSA and TEB Chairperson framed their reevaluation around the
comments to the original evaluation but indicated that comments highlighted
by grey shading “were not considered.” AR 13683. There were many such
highlights and thus numerous comments concerning weaknesses and
deficiencies which were not taken into account in the reevaluation. In
explaining what was done, however, the SSA created some confusion and
thus room for an argument by plaintiff. The entire explanatory paragraph
reads as follows: “Comments highlighted in Grey were not considered by the
SSA & TEB Chairperson; believed to be non-applicable to the requirements
of the Solicitation. These comments did not contribute to the TEB
Chairperson’s overall rating.” Id. From this, plaintiff creates an argument
that is based on the assumption that if a weakness or deficiency were
highlighted anywhere in any of the three proposal evaluations none of the
evaluation criteria associated with that weakness should be applied to any of
the other proposals. Plaintiff argues that the VA inconsistently removed


7
 We also find that it was rational for the VA to consider other weaknesses
of parking in the [          ] proposal, such as the walking distance of the
garage to the clinic.

                                       16
items from consideration in the reevaluation, resulting in the application of
evaluation criteria which was not stated in the solicitation.

        Without going into the details put forward by plaintiff, it is sufficient
to observe that virtually the entire argument is based on a false premise. It is
apparent to the court that it was not the SSA’s intent to deem all highlighted
weaknesses as associated with inapplicable evaluation criteria. Indeed, the
extensive commentary left standing, plus the reevaluation commentary
makes clear that the only instance of the VA backing away from a solicitation
criterion relates to the application of Interim Life and Safety Plan and
Infection Control Risk Assessments code-based requirements. As to that one
evaluation criterion, the disavowal applied to all proposals containing
comments pertaining to this criterion. There is, in short, no inconsistency in
the application of evaluation criteria.

                      c. Evaluation of Offerors’ Moving Costs

        PBV argues that the VA’s reevaluation omitted the required
consideration of the cost of furniture, telecommunications, replications costs,
and other related moving costs, and that it was prejudiced because the agency
omitted this consideration and failed to document the decision to do so.
However, this assertion is misguided. The solicitation only required the
inclusion of moving costs in the price evaluation, “if applicable.” AR 172.
The VA stated before GAO that it did not consider moving costs, explaining
that “the cost of relocation of furniture, telecommunication, replication costs,
and other move-related . . . were determined not to be applicable in the VA’s
evaluation of PBV’s proposals (or for any other offeror) as these items would
not be relocated.” 8 AR 13509. We find no reason, nor has plaintiff provided
one, to conclude that the decision was wrong.

       Moreover, the VA’s decision to not account for such moving costs did
not disadvantage PBV in any way because the agency did not consider the
moving costs in the price evaluation for any offeror. Additionally, there is



8
  The agency explained that the VA’s current clinic “was constructed over
28 years ago, and at this point the tenant improvements, furniture, and
telecommunication equipment are beyond their useful life. The entire facility
will need to be updated to align with the VA’s more modernized healthcare
delivery model.” AR 13509.

                                       17
no evidence that consideration of moving costs would have benefitted PBV
in any way. 9

                      d. Evaluation of SASD’s Proposal

        Next PBV asserts that the VA arbitrarily and capriciously evaluated
SASD’s proposal because it should have found that SASD’s proposal failed
to meet several solicitation requirements. Plaintiff argues that (1) the VA
failed to recognize that SASD did not submit a required zoning letter and
proposed a site not properly zoned; (2) the VA failed to find that SASD’s
proposed site is subject to an easement and is therefore not “free of any
encumbrances,” as required by the solicitation; (3) the VA failed to assess a
weakness to SASD’s proposal for site adjacencies; and (4) the VA failed to
assess a weakness to SASD’s proposal because it was unclear whether the
stated enhancements and modifications in SASD’s proposal were included
in its offer.

        As to the first issue, the solicitation required offerors to submit a letter
from the local zoning authority showing that the offered property meets the
VA’s intended use as currently zoned. PBV contends that the VA failed to
recognize that SASD did not submit the required zoning letter and proposed
a site not zoned for a CBOC.

        The solicitation contained two provisions relating to zoning. First, the
solicitation stated that offerors should provide, “A letter/letters from the AHJ
[Authority Having Jurisdiction] providing evidence of current zoning of the
property/properties being offered at time of initial proposal submission that
the property/properties as zoned meets the VA’s intended use or how the
property could be made to meet the VA’s intended use.” AR 156. There is
also, however, a provision which stated that an offeror must:

       Provide evidence of compliance with local zoning laws or
       evidence of variance, if any, approved by the proper local
       authority. Provide evidence of compliance with any specific
       zoning conditions that may be required in order to develop the

9
  Defendant argues that consideration of moving costs would likely have
harmed PBV’s chances of selection for the competitive range determination,
as PBV’s Westwind proposals included renovations and construction, which
would have required the VA to move twice, first to the temporary space made
available during renovation and second to the new clinic after renovation.

                                        18
       property. At the discretion of the Contracting Officer, other
       forms of documentation demonstrating the probability of
       receiving such variances may be acceptable.

AR 184.

        Defendant argues that SASD’s proposal met the solicitation’s zoning
requirement by demonstrating that its proposed site is zoned for a CBOC.
The government cites the Kern County zoning map submitted by SASD with
its proposal that shows that the offered land is zoned as “M-2” (“Medium
Industrial”), AR 8615, and a county zoning ordinance provided by SASD
detailing permitted uses for M-2 districts, also, which includes “[c]linic,
medical or physical therapy, out-patient only.” AR 8622. Intervenor adds
that SASD corrected any ambiguity in this regard by including with its
revised proposal a letter from the Kern County Planning Director confirming
that SASD’s location was in the M-2 Zone and that the property met the VA’s
intended use. 10

        We find this requirement met by the map and zoning ordinance
submitted by intervenor with its proposal. This is supported by the VA’s
letter to SASD requesting a revised proposal, “Per SFO Par. 2.5, 11 you did
provide sufficient evidence of compliance with local zoning laws. However,
if you do have a letter or email from the local authority to this effect, please
include it with your revised proposal.” AR 10216. Although this
demonstrated that the agency was satisfied that SASD’s zoning requirements
were met, the VA went on to request a zoning letter from SASD. Thus, the
agency treated this issue as one that was readily correctible, and SASD
corrected the issue by providing the letter in its revised proposal to the VA.12



10
   We note that the record shows that the letter which intervenor refers to in
its motion (ECF No. 47 at 30) was actually from the City of Bakersfield
Planning Director.
11
  Solicitation paragraph 2.5 is the same language in the block quote above,
located on AR 184.
12
   While plaintiff also argues that SASD relied on the wrong zoning
authority, we find that the VA had sufficient evidence to conclude that Kern
County was the proper zoning authority for SASD’s proposed site.

                                      19
        PBV further asserts that the VA failed to recognize that SASD’s
proposed site is subject to an easement and is therefore not “free of any
encumbrances,” as required by the solicitation, which stated that the offered
site should “be free of any encumbrances or contingencies, including use
restrictions, which may limit the rights, responsibilities or liabilities of the
parties to the VA lease.” AR 156, 184. SASD’s proposal included a legal
description of the proposed land, and this description identified a public-
right-of way easement between Knudsen Drive and Landco Drive.

        Defendant and intervenor point out that the solicitation did not require
the proposed site to be free from all easements, but merely those that in some
way “limit the rights, responsibilities or liabilities of the parties to the VA
lease.” AR 156. The government further argues that the street containing
this public right-of-way is outside the property line of the proposed site, and
that, because the road is public, rather than limiting the use of the street or
the property, the easement provides additional access to the proposed site.

        We conclude that it was reasonable for the VA to not consider a public
right-of-way easement as an encumbrance or otherwise a meaningful
limitation on the property’s use. The easement lies outside of the proposed
property line and defendant’s larger point is well taken that its actual effect
on the property is to ensure greater access.

        Relatedly, PBV argues that the VA failed to assess a weakness to
SASD’s proposal for site adjacencies. The solicitation indicated offerors
would be evaluated for the characteristics of their site’s location, including
site adjacencies. PBV contends that the VA’s first evaluation of SASD’s
proposal was correct when it assessed a weakness for its site characteristics
because the development lacked any other class A buildings. PVB asserts
that the deletion of this weakness from the VA’s reevaluation of SASD was
in error because the lack of positive adjacencies had not changed.

       The government counters that the agency’s explanation during
reevaluation shows the rationality of the decision not to find a weakness:

       The TEB Chairperson & SSA determined the comment
       regarding the site not being around any other Class A buildings
       inapplicable. SFO Section 1.11, Site Selection Criteria, lists
       the minimum characteristics which the site offered must meet.
       Being in “close proximity to other Class A buildings,” per the


                                      20
       Evaluator’s comment, is not a requirement of the [solicitation]
       and therefore, the comment did not contribute to the Offeror’s
       overall rating.

AR 13711. Defendant also points out that, although the “Quality of Site
Characteristics” section of the solicitation identifies “site adjacencies” as a
consideration, AR 173, nothing in the solicitation states that the presence of
other Class A buildings benefits a proposed site. Thus, the government
contends that PBV failed to demonstrate that this observation should be
considered a weakness. 13

       PBV next argues that the VA should have assessed a weakness to
SASD’s proposal because it was unclear whether the stated enhancements
and modifications were included in the proposal, triggering the need for
further clarification. PBV argued that because TEB was unable to determine
what elements of SASD’s design were included in the offer, this aspect of
the proposal should have received a significant weakness, i.e., “A flaw in the
proposal that appreciably increases the risk of unsuccessful contract
performance.” AR 10178.

      The government contends that, at worst, this omission was an
ambiguity and that plaintiff has not shown why the agency should have
considered it a weakness. Thus, in defendant’s and intervenor’s view, this
argument is a mere disagreement with the agency’s evaluation.

      We agree. The solicitation did not require that these particular
enhancements and modifications be provided in the first place. Although the
VA did not assign a strength, likely because it was unclear whether these
enhancements would convey, that does not mean that a weakness was
appropriate.

              2.    The VA reasonably established its competitive range
                    determination

       Plaintiff asserts that the competitive range determination was flawed
because the VA failed to properly conduct its OMB scoring analysis.
Plaintiff relies on language stated in the solicitation that a lease is awardable
only if the lease scores “as an operating lease under Office of Management

13
   The solicitation defines a “weakness” as “[a] flaw in the proposal that
increases the risk of unsuccessful contract performance.”

                                       21
and Budget Circular A-11, Appendix B.” AR 162. In the reevaluation, the
VA conducted an OMB scoring analysis and found that only SASD’s offer
and PBV’s Westwind #2 offer scored as operating leases. PBV argues that
the VA conducted its OMB scoring analysis improperly as to both SASD’s
and PBV’s proposals. The short answer to these arguments is that what is in
front of the court is only the reevaluation and the competitive range
determination and not the award. The record is clear that the CO did not use
the OMB scoring analysis as a device to make the competitive range
determination.

        PBV also contends that the competitive range determination was
flawed because it resulted in a competitive range of one offeror. The
government responds that FAR § 15.306(c) gives an agency discretion in
establishing a competitive range with only one offeror, as FAR merely
requires an agency to consider the “most highly rated proposals.” Sys.
Dynamics Int’l v. United States, 130 Fed. Cl. 499, 514 (2017) (quoting FAR
§ 15.306(c)). Thus, this court has found that an agency’s competitive range
determination composed of only one offer is reviewed under “the usual
arbitrary and capricious standard . . . .” Id. at 515.

       Here, the VA offered a detailed explanation for its decision to include
only SASD’s offer in the competitive range. The agency described PBV’s
proposals as containing many weaknesses which were not “readily
correctable,” and would require “multiple revisions to their proposal in order
to be realistically considered for award.” 14 AR 13722. Additionally, while
the VA rated several of the technical factors in PBV’s proposals as
“Marginal” or “Poor,” the VA rated those same factors in SASD’s proposal
as “Highly Successful.” AR 13719. In short, the agency determined not only
that SASD’s proposal was the most highly rated, but that the three remaining
proposals were qualitatively so much poorer that there was no point including
any of them in the competitive range. Because we find no error in the
agency’s assessment of the four proposals and their correctability, as
explained below, we find that the VA’s decision to place only the most highly
rated proposal, SASD’s proposal, within the competitive range is supported
by the record and is not arbitrary or capricious.

              3.   Disparate Treatment of PBV

14
   “To be considered readily correctable, the change would be a minor
revision, rather than a wholesale redesign of the proposed interior layout or
site plan that would not tax the VA’s time and resources.” AR 13722.

                                     22
       PBV contends that the VA treated PBV disparately in its evaluation
of similar aspects of PBV’s and SASD’s proposals. Plaintiff begins by
observing that the identification of an issue as readily correctable by an
evaluator played an important part in the assessment of adjectival ratings.
PBV then argues that the agency evaluated PBV and SASD disparately by
exaggerating the importance of issues raised with respect to PBV’s
proposals, issues which plaintiff alleges were readily correctable, and
disregarding issues with SASD’s proposal that plaintiff alleges were not
correctable.

       The issues which the VA considered weaknesses but PBV claims
should have been considered readily correctable include landscaping,
wayfinding (signage), trash enclosure locations, pharmacy entrances, lack of
financial information, lack of pedestrian walkway identification, and
reception desk orientation. Other than identifying the weaknesses the agency
assigned to PBV’s proposals which plaintiff believes were readily
correctible, plaintiff does not further explain why the listed weaknesses in
PBV’s proposals should have been considered readily correctable. Plaintiff
also argues, in its reply, that had the VA considered several of plaintiff’s
flaws as readily correctible, then PBV’s adjectival ratings would have been
higher. 15

       The government argues that an agency can find an item to be readily
correctible and still assign it a weakness, as a weakness is defined as “[a]
flaw in the proposal that increases the risk of unsuccessful contract
performance.” AR 10178. To find that a flaw is readily correctable, “the
change must be minor, rather than a total redesign of the proposed interior
layout or site plan that would tax the VA’s time and resources to review and
approve.” AR 13686. In its evaluation, the VA detailed the reasons why it


15
   PBV most likely refers to a few of the adjectival ratings which the
solicitation defines: “Highly Successful: Meets and to some extent exceeds
evaluation standard; no Deficiencies or Significant Weaknesses are present.
May contain a few Weaknesses which are readily correctable. Contains
several Strengths. Successful: Meets evaluation standard; Deficiencies,
Weaknesses and Significant Weaknesses are readily correctable. Marginal:
Does not fully meet the evaluation standard; contains a number of
Weaknesses or Significant Weaknesses which are not readily correctable.”
AR 10177-78.

                                    23
assessed PBV’s proposals weaknesses and significant weaknesses, as it
found these issues were not readily correctable.

        As defendant argues, plaintiff’s allegation does not support a disparate
treatment claim. It is instead a thinly disguised disagreement with the
agency’s belief that the stated weaknesses were not easily correctable. To
prevail on a disparate treatment claim, “a protestor must show that the agency
unreasonably downgraded its proposals for deficiencies that were
‘substantively indistinguishable’ or nearly identical from those contained in
other proposals.” Off. Design Grp. v. United States, 951 F.3d 1366, 1372
(Fed. Cir. 2020) (quoting Enhanced Veterans Sol., Inc. v. United States, 131
Fed. Cl. 565, 588 (2017)). PBV has not shown that the VA “unreasonably
downgraded its proposals for deficiencies that were ‘substantively
indistinguishable’ or nearly identical from those contained in other
proposals.” Id.

       PBV further alleges that the VA engaged in disparate treatment when
evaluating SASD’s and PBV’s proposals by assessing weaknesses to PBV
and not to SASD for similar issues, including: (1) the number of fixtures in
restrooms; (2) views of the highway; (3) distance of proposed parking; and
(4) financial information provided. Finally, plaintiff argues that it was
treated disparately when the VA decided to remove PBV’s offers from the
competitive range without first giving it the chance to have discussions.

        For the first issue, PBV claims that the VA assessed a weakness to its
Westwind #1 proposal for including two family restrooms in the lobby with
only one toilet (i.e., single usage), but unfairly did not assess a similar
weakness to SASD’s proposal for including family restrooms with only one
toilet, a textbook example of treating the same issue differently across
offerors.

        We disagree. The government correctly points out that intervenor’s
proposal was not the same in this regard. In addition to the two single use
restrooms containing one toilet fixture each, SASD’s site also offered
separate men’s and women’s restrooms that each included three toilet
fixtures. PBV received a weakness for only including two single use
restrooms in the lobby because the VA’s reference concept design, included
in the solicitation, included two family restrooms in the lobby, both of which
had three fixtures each. Thus, PBV’s proposal, which included two family
restrooms with only one fixture each, had less to offer than the concept


                                      24
design, and SASD’s proposal, which included two single-gender restrooms
with three fixtures each and two single-fixture restrooms.

        PBV also contends that the VA assessed weaknesses to PBV’s
Westwind offers for having a highway view, while ignoring the fact that
SASD’s proposed site has a highway behind it, also providing a highway
view. Defendant responds that PBV’s argument regarding the highway
discrepancy ignores the distinct features that each site offers. The Westwind
site immediately abuts a highway, that is visible from the parking lot and
three sides of the facility. On the other hand, SASD’s proposed site is further
removed from the highway and borders it on only one side. Thus, the
government argues that the VA appropriately exercised its discretion in
evaluating the distinct features of the two sites differently.

       We agree. The record supports the distinction between the two sites. 16
They are differently situated with respect to highways and thus were not
treated disparately.

        PBV next contends that the VA treated PBV’s [                   ] proposal
and SASD’s proposal disparately by criticizing the [                  ] parking as
distant from the CBOC when much of SASD’s proposed parking appeared
to be just as far from the CBOC as PBV’s proposal. PBV also contends that
the VA incorrectly assumed that the [           ] site did not contain an elevator
in the proposed parking garage and a clear walking path from the garage to
the CBOC. However, it was reasonable for an agency to rely upon the terms
of the proposal as written. It is the offeror who “bears the burden of
presenting an adequately written proposal that satisfies the terms of the
solicitation . . . and an offeror’s mere disagreement with an agency's decision
does not render that decision unreasonable.” Poplar Point RBBR, LLC v.
United States, 147 Fed. Cl. 201, 223 (2020) (internal citations omitted).

      Intervenor responds that the issue regarding the distance of the
parking lot from the CBOC differs between PBV’s and SASD’s proposals.
While PBV’s [           ] proposal had a parking garage located a distance
away from the CBOC, SASD’s proposed location had dedicated parking near
the CBOC facility, as well as additional parking located at a distance from
the CBOC.


 We find that these distinctions are readily apparent in the record, and thus,
16

were appropriate to have been made by the agency at the time.

                                       25
       We find that the VA did not treat PBV’s [           ] proposal regarding
the parking plan disparately in comparison with SASD’s proposal, as the
parking plans were different in several respects, and the VA reasonably relied
on the wording of PBV’s proposal. The distance of the parking lot to the
CBOC was not the only issue the VA considered with respect to PBV’s
[        ] parking plan. The TEB Chairperson had several concerns with the
[        ] parking plan, including a lack of dedicated parking spaces, lack of
an elevator in the garage, and lack of a clear walking path from the garage
leading to the main entrance of the CBOC. Her evaluation also mentioned
that the proposal was unclear as to who owns the parking garage and how
“that may impact other areas of the lease such as maintenance.” AR 13703.
Additionally, she commented that for the “Parking to the west of the site,
people [will] have to cross the main entry off of [          ] [in order to enter
the CBOC].” AR 13703.

        With respect to whether there was an elevator in PBV’s proposed
garage at the [           ] site, it was reasonable for an agency to rely upon the
terms of the proposal as written. It is the offeror who “bears the burden of
presenting an adequately written proposal that satisfies the terms of the
solicitation . . . and an offeror’s mere disagreement with an agency's decision
does not render that decision unreasonable.” Poplar Point RBBR, LLC v.
United States, 147 Fed. Cl. 201, 223 (2020) (internal citations omitted).

       Next, PBV argues that the VA showed disparate treatment when it
evaluated PBV’s and SASD’s proposals regarding financial documents that
were missing. In this respect, in its Notice of Corrective Action to GAO, the
VA stated that it “will reevaluate financial documents provided by SASD
and will treat the omission of required documents as a weakness.” AR
13667. In the reevaluation, however, the TEB Chairperson and SSA found
only an omission in this regard for intervenor. All three of PBV’s offers were
assessed weaknesses for failure to provide financial information.

       Defendant argues that the different results are justified because the
missing financial information differed greatly as between the two offers. The
reevaluation comments explain that PBV failed to provide financial
statements backing up loan commitment letters and failed to identify what its
expenses were, which made determination of PBV’s net income or
profitability impossible. The evaluator’s stated that “Without the Financial
Statements required by the [solicitation], the VA was unable to interpret


                                       26
PBV’s liquid assets and their ability to fund this project.” AR 13689-90. On
the other hand, SASD provided evidence of cash-on-hand resources as well
as personal financial statements for the principals. Thus, “TEB determined
that these submittals adequately demonstrated the offerors’ financial
capability,” despite the omission of tax returns for the previous three years.
AR 13713. The two omissions thus were, according to the government, not
a comparison of apples to apples.

       Intervenor adds that the agency’s actions were consistent with its
notice to GAO that it would “review the evaluation of SASD’s initial
proposal with regard to the submitted financial documents and will assign a
new adjectival rating as needed.” AR 13674. It argues that this was done as
evidenced by the evaluator’s comments, which show the VA’s reasoning for
again assessing an omission to SASD rather than a weakness:

       The offer included a strong, detailed financial resources plan,
       including cash on hand to fund up-front costs, and financial
       statements that adequately demonstrated the offerors’ financial
       capability. However, since the SFO does call for evidence of
       independent CPA verification and three years of tax returns,
       the TEB Chairperson and SSA acknowledge these as
       omissions. This deficiency is readily correctible as the omitted
       documentation, causing the technical deficiency, is highly
       likely to be available within days upon request, as the
       documentation should already exist based on the
       documentation reviewed.

AR 13724. Thus the SSA and TEB Chairperson found that SASD’s
missing financial information was “an omission because failure to submit
this documentation does not present the same risks as being a deficiency . .
. .” AR 13713. On the other hand, the evaluators determined that PBV’s
Westwind offers lacked significant financial information warranting a
weakness.

       PBV presented several loan commitment letters and claimed
       substantial gross income from existing projects, but failed to
       provide the required financial statements or information on
       their current projects’ actual net income/cash flow. The lack of
       Financial Statements, as required by SFO Section 2.4.2(B)(2),
       introduced an unacceptable level of risk since PBV failed to
       provide VA the necessary minimum documentation necessary



                                     27
       to verify PBV’s liquid assets and their ability to fund this
       project.

AR 13723.
       We find that it was reasonable for the agency to have made differing
assessments of PBV’s and SASD’s proposals in this regard as the missing
documents were materially different in kind. It was not unreasonable for the
agency to have found the information omitted by plaintiff to read more
heavily on the question of financial capability. There was no unequal
treatment.

       Finally, plaintiff argues that it was treated disparately when the VA
decided to remove PBV’s offers from the competitive range without first
giving it the chance to engage in discussions. PBV argues that it was
particularly unreasonable for the VA to compare SASD’s offer, which had
benefitted from two previous rounds of discussions with the VA, to PBV’s
offers which did not receive this same benefit. Thus, PBV concludes that in
order to have an equal competitive range determination, the VA needs to
consider if PBV’s offers would stand a reasonable chance of award after
discussions.

      We disagree. The agency’s competitive range determination stressed
the importance of the correctability of weaknesses and deficiencies in its
determination of which proposal to include in the competitive range
demonstrating that the VA gave PBV the benefit of that same inquiry in the
new, and independent solicitation.

              4.   The agency provided sufficient documentation in its
                   reevaluation

       Finally, PBV contends generally that the VA’s reevaluation, after the
GAO protest, was insufficient because the VA did not reconvene the TEB
for a new evaluation and because the SSA and the TEB Chairperson, who
both conducted the reevaluation, did not explain any differences with the
TEB’s evaluation. PBV further alleges that SSA and TEB Chairperson erred
by changing evaluator comments and rating PBV’s proposal more harshly
than the first evaluation without providing a sufficient explanation. Plaintiff
points to the ratings of the evaluation and reevaluation of the [             ]
proposal’s Qualifications and Past Performance, in which the proposal
received a successful rating in the evaluation and a marginal rating in the


                                      28
reevaluation. PBV argues that the SSA and TEB Chairperson downgraded
the [         ] proposal without explanation.

       The government responds that agencies are not required to start from
scratch when they find that reevaluation of a procurement is needed and
argues that the SSA and TEB Chairperson fully documented the aspects of
the evaluation in which they disagreed with the assessment of a strength or
weakness previously assessed, specifically in detailing why a rating of
Marginal was warranted for the Qualifications and Past Performance factor
of PBV’s proposals.

       We agree. The Federal Circuit has “consistently reviewed agencies’
corrective actions under the APA’s highly deferential rational basis
standard.” Dell Fed. Sys., L.P. v. United States, 906 F.3d 982, 992 (Fed. Cir.
2018). We find that the SSA and TEB Chairperson adequately documented
their disagreements with the evaluator’s earlier assessments and explained
the reasoning for the changes to ratings.

                              CONCLUSION

       Plaintiff has not established that the VA was unreasonable in its
reevaluation or that it acted in an arbitrary or capricious manner in making
its competitive range determination. Plaintiff’s arguments regarding the
lease length and the prior evaluation come too late. With respect to other
challenges, we find that the VA properly conducted its reevaluation decision.
Not having shown success on the merits, we need not consider the other
injunctive factors. No relief is warranted. Accordingly, plaintiff’s motion
for judgment on the administrative record is denied. Defendant’s and
intervenor’s cross-motions are granted. The Clerk of Court is directed to
enter judgment for defendant. No costs.


                                          s/Eric G. Bruggink
                                          ERIC G. BRUGGINK
                                          Senior Judge




                                     29